TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00171-CV



                                           D. L., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-FM-14-005466, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                              MEMORANDUM OPINION


                After a non-jury trial, the district court terminated appellant D.L.’s parental rights

to two children: D.N.L. and D.E.L.1 The court found that appellant committed acts and omissions

justifying termination of his parental rights. See Tex. Fam. Code § 161.001(b)(1)(Q). The court also

found that termination of his parental rights was in the children’s best interest. Id. § 161.001(2).

                Appellant’s court-appointed appellate counsel has filed a brief discussing the

record, the elements of the cause of action, and the standard of review and concluding that

appellant has no arguable grounds for appeal and that his appeal is wholly frivolous. See Anders

v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

1978); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47

(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of


       1
           Because the children’s initials are the same, we use fictitious initials for them.
parental rights). Appellant’s counsel has certified to this Court that she provided appellant with a

copy of the brief, along with a notice advising appellant of his right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

               Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We affirm the district court’s final decree

of termination. Appellant’s counsel’s motion to withdraw is denied. See In re P.M., No. 15-0171,

2016 Tex. LEXIS 236, at *7-8 (Tex. Apr. 1, 2016).2




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Affirmed

Filed: July 1, 2016




       2
           The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing
of a petition for review.” In re P.M., No. 15-0171, 2016 Tex. LEXIS 236, at *7 (Tex. Apr. 1, 2016).
Thus, counsel’s obligation to D.L. has not yet been discharged. See id. If D.L., after consulting with
counsel, desires to file a petition for review, counsel should timely file with the Texas Supreme
Court “a petition for review that satisfies the standards for an Anders brief.” Id. at *7-8.

                                                  2